DETAILED ACTION
This action is responsive to the pending claims, 21-35, received 16 February 2021. Accordingly, the detailed action of claims 21-35 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21-25, 26-30, 31-35 rejected under 35 U.S.C. 103 as being unpatentable over Bachiri et al (US 20080162642 A1, hereafter referred to as Bachiri) in view of Clark et al (US 20070143472 A1, hereafter referred to as Clark) in view of Castlellucci et al (US 20140207883 A1, hereafter referred to as Castlellucci).
Regarding claim 21, Bach teaches a computer implemented method of managing instant message delivery, comprising:
receiving an instant message (Bach [0031]), directed to a recipient (Bach [0027]);
determining, responsive to receiving the instant message, a user profile for the recipient (Bach [0030-0031] discloses selecting a profile based on time of day or user activity) that specifies rules for delivering instant messages to the recipient (Bach [0028]);

sending the instant message to the client device of the recipient according to the delivery policy (Bach [0031]).
However, Bach does not explicitly teach determining an activity level of a client device of the recipient; determining a delivery policy for the instant message according to the activity level of the client device; combining, responsive to receiving a further instant message from a same sender as the instant message and within a predetermined amount of time, the instant message and the further instant message into a consolidated instant message; and sending the consolidated instant message to the client device of the recipient.
Clark, in an analogous art, teaches determining, responsive to receiving the instant message (Clark [0039] discloses a sender sending a new message), an activity level of a client device of the recipient (Clark [0029-0032 and 0039] discloses determining an activity of the user) and a user profile for the recipient (Clark [0039] discloses querying user defined rules associated with a recipient), that specifies rules for delivering instant messages to the recipient (Clark [0026] discloses a rules database, wherein the rules are specified by individual users [0033] and control the delivery of incoming messages [0037]);
determining, responsive to receiving the instant message, a delivery policy for the instant message according to the user profile of the recipient and the activity level of the client device (Clark [0039 and 3007]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bach in view of Clark in order to configure the 
One of ordinary skill in the art would have been motivated in order to control the delivery of message so as not to disturb or interrupt a recipient actively engaged in another activity (Clark [0037) subsequently decreasing user productivity [0024]).
However, Bach-Clark does not explicitly teach combining, responsive to receiving a further instant message from a same sender as the instant message and within a predetermined amount of time, the instant message and the further instant message into a consolidated instant message; and sending the consolidated instant message to the client device of the recipient wherein the activity level is a list of applications currently executing on the client device of the recipient.
Castellucci, in an analogous art, teaches combining, responsive to receiving a further instant message from a same sender as the instant message and within a predetermined amount of time (Castellucci [0080] teaches functionality performed at a server of aggregating received messages from the same sender, intended for a recipient within a aggregation time [0026-0028]), the instant message and the further instant message into a consolidated instant message (Castellucci [0028-0029] discloses an aggregated message); and 
sending the consolidated instant message to the client device of the recipient (Castelucci [0029]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bach-Clark in view of Castellucci in order to configure the method which transmits messages to a client device of the recipient, as taught by Bach-Clark, to combine, responsive to receiving a further instant message from a same sender as the instant message and within a predetermined amount of time, the instant message and the further instant message into a consolidated instant message and sending the consolidated instant message, as taught by Castellucci.


Regarding claim 22, Bach-Clark-Castellucci teaches the limitations of claim 21, as rejected above.
Additionally, Bach-Clark-Castellucci teaches the method wherein the sending the instant message to the client device is delayed (Clark [0037 and 0035]) by the predetermined amount of time (Clark [0009] discloses specifying the delay).

Regarding claim 23, Bach-Clark-Castellucci teaches the limitations of claim 21, as rejected above.
Additionally, Bach-Clark-Castellucci teaches the method wherein the sending the instant message to the client device is delayed until the activity level of the client device decreases below a threshold (Clark [0009, 0038-0039] discloses delaying the sending of the message until the user focus with regard to a specific activity has ceased for a predetermined (pre-specified) period of time).

Regarding claim 24, Bach-Clark-Castellucci teaches the limitations of claim 21, as rejected above.
Additionally, Bach-Clark-Castellucci teaches the method wherein an incoming instant messaging rate for the recipient is determined across a plurality of different senders (Clark [0049]);
and the delivery policy is further determined according to the incoming instant messaging rate (Clark [0039]).

Regarding claim 25, Bach-Clark-Castellucci teaches the limitations of claim 21, as rejected above.
Additionally, Bach-Clark-Castellucci teaches the method wherein the sending the instant message to the client device is delayed until the incoming instant messaging rate for the recipient 

Regarding claims 26-30, 31-35, they do not teach or further limit over the limitations presented above with respect to claim 21-25.
Therefore, claims 26-30, 31-35 are rejected for the same reasons set forth above regarding claims 21-25.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and Bailey have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 21, applicant argues:
“Applicants respectfully disagree. 
C9lark does not teach determining a delivery policy for the instant message according to a 10user profile and an activity level of the client device.” Remarks pg 9
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” >The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although< claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably 
[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application. Phillips v. AWH Corp.,*>415 F.3d 1303, 1313<, 75 USPQ2d 1321>, 1326< (Fed. Cir. 2005) (en banc).
In response the examiner respectfully disagrees. The claim recites, in part, “determining, responsive to receiving the instant message, a delivery policy for the instant message according to the user profile of the recipient and the activity level of the client device” which based upon broadest reasonable interpretation in view of applicant’s specification, indicates based upon receipt of an incoming message [for a recipient device] determining a delivery rule or rules based on a user configuration or set of preferences and activity of the recipient device, wherein the activity includes a current focus of an application (applicant’s specification [0020]). Clark teaches upon receipt of an incoming message [for a recipient device] determining a delivery rule or rules based on a user configuration or set of preferences and activity of the recipient device (Clark [0037-0039] teaches upon receipt of a new IM message, intended for a recipient device, querying a measurement tracker to get information about a users current activity (activity of the recipient device), wherein upon determination of a user’s current activity a rules database associated with the recipient is queried (user configuration or set of preferences) to determine whether to delivery or delay delivery of the message (delivery rule)), 

Regarding claim 21, applicant argues:
“While Clark teaches that a rule may be identified for a given application, Clark does not teach 19determining a delivery policy according to an activity level of the client device. As defined in 20paragraph [0020] of Applicants' disclosure, "the term 'activity level' means a list of applications 21currently executing on a client." Paragraph [0039] only describes determining a recent application 22that the user has identified - not a list of applications currently executing on a client. 23Consequently, Clark fails to teach the limitations for which the Examiner is relying upon Clark to 24teach.” Remarks pg 9
In response the examiner respectfully disagrees according to the reasons set forth above in response to applicant’s previous argument pertaining to claim 21. Specifically, based upon the broadest reasonable interpretation set forth above, the examiner understands the claimed phrase “activity level of the client device” to indicate an activity of the recipient’s device, wherein the activity includes a current focus of an application (applicant’s specification [0020]). Clark teaches determining a delivery rule or rules, for an incoming message, based on a user configuration or set of preferences (analogous with claimed user profile) and activity of the recipient device, wherein the activity of the recipient device includes identifying a foreground application or an application that has current focus.
The specifics of the “activity level”, as set forth by the applicant (Remarks pg 9), are not positively recited such that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., activity level comprising a list of applications currently executing on a client) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 21, applicant argues:
“The Examiner has not disputed that Clark fails to teach the claimed "determining ... an activivity level of a client device of the recipient" as properly construed consistent with the specification. Rather, the Examiner has relied upon an improper claim construction. Since Clark fails to teach the limitations for which the Examiner has solely relied upon Clark to teach, the Examiner's combination of BaBachiri and Clark fails to teach the limitations at issue.” Remarks pg 11
In response the examiner respectfully disagrees according to the reasons set forth above in response to the applicant’s previous arguments pertaining to the claimed feature “activity level”. Specifically, based upon the broadest reasonable interpretation set forth above, the examiner understands the claimed phrase “activity level of the client device” to indicate an activity of the recipient’s device, wherein the activity includes a current focus of an application (applicant’s specification [0020]). Clark teaches determining a delivery rule or rules, for an incoming message, based on a user configuration or set of preferences (analogous with claimed user profile) and activity of the recipient device, wherein the activity of the recipient device includes identifying a foreground application or an application that has current focus.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Regarding claim 21, applicant argues:
presents no evidence or analysis to support such a finding. The Examiner points to no 7portion of Applicant's specification that supports the Examiner's claim construction. On the contrary 8and yet again, the Examiner completely ignores that paragraph [0020] of Applicant's disclosure states 9"[als defined within this disclosure, the term 'activity level' means a list of applications currently 10executing on a client" (emphasis added). Applicant could not have been more specific in providing 11an explicit definition for the term "activity level."…..  
Here, the Examiner merely rewords the Examiner's prior characterization of Clark, which fails to teach the claimed "determining ... an activity level of a client device of the recipient" as properly construed consistent with the specification. Consequently, Applicant maintains that the Examiner has erred by in characterizing the scope and content of Clark. ” Remarks pg 12
In response the examiner respectfully disagrees according to the reasons set forth above in response to applicant’s previous arguments pertaining to the claimed feature “activity level”. Specifically, based upon broadest reasonable interpretation, in view of applicant’s specification ([0020]) the examiner understands activity level to include an application that has focus. Clark teaches determining a delivery rule or rule, based on a user configuration or set of preferences and activity level, wherein the activity level includes identifying a foreground application or an application that has current focus (Clark [0008, 0039] discloses identifying user activity based on a foreground application (focus)).

Regarding claim 23, applicant argues:
“The claims contemplate that the "client device is delayed until the activity level of the client 18device decreases below a threshold" and the activity level is a list of applications currently 19executing on the client device of the recipient. However, Clark neither refers to an activity level 20of the client, as defined in Applicant's specification, or a threshold to which the activity level is 21compared. Thus, Clark 
In response, the examiner respectfully disagrees. Based upon broadest reasonable interpretation in view of applicant’s specification, the examiner understands the claimed feature “[sending] is delayed until the activity level of the client device decreases below a threshold” to indicate delaying the delivery of a message until the activity of the recipient device is satisfies a threshold, wherein the activity includes identifying a foreground application or an application that has current focus (applicant’s specification [0020]). Clark teaches delaying the delivery of a message until the activity of the recipient device is satisfies a threshold (Clark [0009, 0038-0039] discloses delaying the sending of the message until the user focus with regard to a specific activity has ceased for a predetermined (pre-specified) period of time), wherein the activity includes identifying a foreground application or an application that has current focus (Clark [0008, 0039] discloses identifying user activity based on a foreground application (focus)).

Regarding claims 21-35, applicant argues:
“For the above-described reasons, the Examiner has not established that the claimed 25invention, as recited in claims 21-35, would have been obvious within the meaning of 35 U.S.C. § 26103. Applicant, therefore, respectfully solicits withdrawal of the imposed rejection of claims 21-35 27 under 35 U.S.C. § 103 for obviousness based upon Bachiri in view of Clark, Bailey, and Castellucci.” Remarks pg 14
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 21 from which claims 22-35 have similar arguments and/or depend from claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446